Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-2, 4-17, 19-23 and 25-30 are presented for examination. Applicant filed an amendment on 11/12/21 amending claims 1, 13-17 and 22. After careful consideration of Applicant’s remarks, the examiner has withdrawn the grounds of rejection of claims 1-2, 4-17, 19-23 and 25-30 based on 35 U.S.C. 103, however, new grounds of rejections of claims 1-2, 4-17, 19-23 and 25-30 under 35 U.S.C. 103 necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 22-23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, in view of US 20200033895 to Sugita et al. (hereinafter “Sugita”), in view of US 20140083514 to Ding (hereinafter “Ding’514).

As per claim 1, Clark discloses a pulse gas delivery system (Clark, see [0020], [0029] for system 10) comprising: a chamber having a volume (Clark, see [0026] and Fig. 1 for chamber 12); a pressure sensor configured to detect pressure of gas within the chamber (Clark, see [0027] for pressure transducer 18), a temperature sensor configured to detect a temperature indicative of temperature of the gas within the chamber (Clark, see [0027] for temperature sensor 20); an upstream valve configured to control flow of a gas into the chamber (Clark, see [0026] for the first valve 14); a downstream adjustable control valve, the openness of which can be controlled, configured to control flow of the gas out of the chamber (Clark, see [0026] for the second valve 16 and see [0032] and [0034] for the valve 16 being an adjustable control valve, the openness of which can be controlled); and a controller configured to control 
However, Sugita in an analogous art discloses measured flow rate being calculated from a pressure calculation based on the detected pressure and temperature, and regulate the flow rate of the gas based on the calculated measured flow rate to a targeted flow rate set point (Sugita, see [0033]-[0034] and [0038]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sugita 
The combination of Clark and Sugita does not explicitly disclose measured flow rate being calculated from a rate of pressure decay calculation. However, Ding’514 in an analogous art discloses measured flow rate being calculated from a rate of pressure decay calculation (Ding’514, see [0024]-[0025]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’514 into the above combination of Clark and Sugita. The modification would be obvious because one of the ordinary skill in the art would want to verify the accuracy of the system by calculating measured flow rate based on the pressure decay calculation (Ding’514, [0010] and [0024]).

As per claim 2, the rejection of claim 1 is incorporated, Clark further discloses the controller is configured to control opening of the downstream control valve in a feedback loop to regulate the flow out of the system during the pulse based on pressure and temperature detected during the pulse (Clark, see abstract, [0008]-[0009], [0034], [0039] and [0048], it is noted that the temperature/pressure in equation (5) of [0048] is the pressure and temperature detected during the pulse, it is further noted that the definition of a feedback loop is using the system output as input, and in Clark, the system output (detected temperature and pressure) are used as input in equation (5) to control the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sugita into the System of Clark. The modification would be obvious because one of the ordinary skill in the art would want to provide a pressure-type flow rate control device and a flow rate control method capable of performing flow rate control with high responsiveness while suppressing the occurrence of undershoot (Sugita, see [0011]).

As per claim 7, the rejection of claim 6 is incorporated, Clark further discloseswherein the controller is configured to calculate the dose Δn(t) of the gas delivered out of the chamber at a time t during the pulse according to the following function: Δn(t) = V * (Pt0 – Pt)/ (R*Tt), where V represents the volume of the chamber, Pt0 represents the pressure of the gas within the chamber when the pulse is started, Pt represents the pressure of the gas within the chamber at the time t during the pulse, and Tt represents the temperature of the gas at the time t during the pulse (Clark, see [0048] and claims 2-3).

As per claim 22, Clark discloses a method of delivering a pulse of gas (Clark, see [0020] and [0029]), the method comprising: controlling flow of gas into a chamber with an inlet valve (Clark, see [0008], detecting a pressure of gas within the chamber with a pressure sensor (Clark, see [0027]), detecting a temperature indicative of temperature of the fluid within the chamber with a temperature sensor (Clark, see [0027]); and 
However, Sugita in an analogous art discloses regulating measured flow rate of the gas to a targeted flow rate setpoint, the measured flow rate being calculated from a  pressure calculation based on the detected pressure and temperature (Sugita, see [0033]-[0034] and [0038]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sugita into the System of Clark. The modification would be obvious because one of the ordinary skill in the art would want to provide a pressure-type flow rate control device and a flow rate control method capable of performing flow rate control with high responsiveness while suppressing the occurrence of undershoot (Sugita, see [0011]).
The combination of Clark and Sugita does not explicitly disclose measured flow rate being calculated from a rate of pressure decay calculation. However, Ding’514 in an analogous art discloses measured flow rate being calculated from a rate of pressure decay calculation (Ding’514, see [0024]-[0025]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of 

As per claim 23, the rejection of claim 22 is incorporated, Clark further discloses controlling the flow of the gas through the downstream control valve is based on feedback from the pressure and the temperature detected during the pulse (Clark, see abstract, [0008]-[0009], [0034], [0039] and [0048]). Sugita further discloses the flow rate of gas (Sugita, see [0033]-[0034] and [0038]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sugita into the System of Clark. The modification would be obvious because one of the ordinary skill in the art would want to provide a pressure-type flow rate control device and a flow rate control method capable of performing flow rate control with high responsiveness while suppressing the occurrence of undershoot (Sugita, see [0011]).

As per claim 27, the rejection of claim 22 is incorporated, Clark further discloses calculating the dose of the gas delivered out of the chamber based on volume of the chamber, the initial pressure of the gas within the chamber as detected by the pressure sensor when the pulse is started, the pressure of the gas within the chamber as detected by the pressure sensor during the pulse, and the temperature of the gas as detected by the temperature sensor during the pulse (Clark, see [0048] and claims 2-3).

As per claim 28, the rejection of claim 27 is incorporated, Clark further discloses calculating the dose Δn(t) of the gas delivered out of the chamber at a time t during the pulse according to the following function: Δn(t) = V * (Pt0 – Pt)/ (R*Tt), where V represents the volume of the chamber, Pt0 represents the pressure of the gas within the chamber when the pulse is started, Pt represents the pressure of the gas within the chamber at the time t during the pulse, and Tt represents the temperature of the gas at the time t during the pulse (Clark, see [0048] and claims 2-3).

Claims 4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, in view of Sugita, in view of Ding’514, in view of US 20060283254 to Ding et al. (hereinafter “Ding”), further in view of US6119710 to Brown.

As per claim 4, the rejection of claim 1 is incorporated, the combination of Clark, Sugita and Ding’514 does not explicitly disclose calculate the flow rate Q based on the following function: Q = V*Tstp/Pstp* d(P/T)/dt, wherein V represents the volume of the chamber, Tstp represents standard temperature, Pstp represents standard pressure, P represents the pressure of the gas within the chamber, and T represents the temperature of the gas within the chamber.
However, Ding in an analogous art discloses calculate the flow rate Q based on the following function: Q = -V*Tstp/Pstp* d(P/T)/dt, wherein V represents the volume of the chamber, Tstp represents standard temperature, Pstp represents standard 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding into the above combination of Clark, Sugita and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to solve the external volume problem by calculating flow rate using the equation Q = V*Tstp/Pstp* d(P/T)/dt (Ding, [0008] and [0016]-[0017]).
The combination of Clark, Sugita, Ding’514 and Ding does not explicitly disclose the controller is configured to calculate the flow rate using a constant that is a negative value Q. However, Brown in an analogous art discloses the controller is configured to calculate the flow rate using a constant that is a negative value Q (Brown, see col. 17 lines 15-20).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Brown into the above combination of Clark, Sugita, Ding’514 and Ding. The modification would be obvious because one of the ordinary skill in the art would want to ensure accurate process gas delivery by calculating flow rate (Brown, see col. 4 lines 14-15).

As per claim 25, the rejection of claim 22 is incorporated, the combination of Clark, Sugita and Ding’514 does not explicitly disclose calculate the flow rate Q based on the following function: Q = V*Tstp/Pstp* d(P/T)/dt, wherein V represents the volume of the chamber, Tstp represents standard temperature, Pstp represents standard 
However, Ding in an analogous art discloses calculate the flow rate Q based on the following function: Q = V*Tstp/Pstp* d(P/T)/dt, wherein V represents the volume of the chamber, Tstp represents standard temperature, Pstp represents standard pressure, P represents the pressure of the gas within the chamber, and T represents the temperature of the gas within the chamber (Ding, see [0016]-[0017]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding into the above combination of Clark, Sugita and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to solve the external volume problem by calculating flow rate using the equation Q = V*Tstp/Pstp* d(P/T)/dt (Ding, [0008] and [0016]-[0017]).
The combination of Clark, Sugita, Ding’514 and Ding does not explicitly disclose the controller is configured to calculate the flow rate using a constant that is a negative value Q. However, Brown in an analogous art discloses the controller is configured to calculate the flow rate using a constant that is a negative value Q (Brown, see col. 17 lines 15-20).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Brown into the above combination of Clark, Sugita, Ding’514 and Ding. The modification would be obvious because one of the ordinary skill in the art would want to ensure accurate process gas delivery by calculating flow rate (Brown, see col. 4 lines 14-15).

Claims 5-6, 8-11, 13-17, 19-21, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, in view of Sugita, in view of Ding’514, further in view of US 20120216888 to Ding et al. (hereinafter “Ding’888).

As per claim 5, the rejection of claim 1 is incorporated, Clark further discloses the controller is further configured to calculate a dose of the gas delivered out of the chamber and to control the downstream control valve to deliver a prescribed dose of gas during the gas pulse (Clark, see abstract, [0008]-[0009], [0039] and [0048]). The combination of Clark, Sugita, and Ding’514 does not explicitly disclose deliver gas during a prescribed period of the gas pulse. However, Ding’888 in an analogous art discloses deliver gas during a prescribed period of the gas pulse (Ding’888, see [0025]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’888 into the above combination of Clark, Sugita and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to provide improved repeatability and accuracy of the gas pulse delivery by delivering gas during a prescribed period of the gas pulse (Ding’888, [0011] and [0025]).

As per claim 6, the rejection of claim 5 is incorporated, Clark further discloses the controller is configured to calculate the dose of the gas delivered out of the chamber based on volume of the chamber, the initial pressure of the gas within the chamber as detected by the pressure sensor when the pulse is started, the pressure of the gas 

As per claim 8, the rejection of claim 1 is incorporated, Clark further discloses the controller is further configured to calculate a dose of the gas delivered out of the chamber and to control the downstream control valve to deliver a prescribed dose of gas during the gas pulse (Clark, see abstract, [0008]-[0009], [0039] and [0048]). The combination of Clark, Sugita, and Ding’514 does not explicitly disclose deliver gas during a prescribed period of the gas pulse. However, Ding’888 in an analogous art discloses deliver gas during a prescribed period of the gas pulse (Ding’888, see [0025]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’888 into the above combination of Clark, Sugita and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to provide improved repeatability and accuracy of the gas pulse delivery by delivering gas during a prescribed period of the gas pulse (Ding’888, [0011] and [0025]).

As per claim 9, the rejection of claim 8 is incorporated, Clark further discloses the controller is configured to calculate the dose of the gas delivered out of the chamber based on volume of the chamber, the initial pressure of the gas within the chamber as detected by the pressure sensor when the pulse is started, the pressure of the gas within the chamber as detected by the pressure sensor during the pulse, and the 

As per claim 10, the rejection of claim 9 is incorporated, Clark further discloses wherein the controller is configured to calculate the dose Δn(t) of the gas delivered out of the chamber at a time t during the pulse according to the following function: Δn(t) = V * (Pt0 – Pt)/ (R*Tt), where V represents the volume of the chamber, Pt0 represents the pressure of the gas within the chamber when the pulse is started, Pt represents the pressure of the gas within the chamber at the time t during the pulse, and Tt represents the temperature of the gas at the time t during the pulse (Clark, see [0048] and claims 2-3).

As per claim 11, the rejection of claim 1 is incorporated, the combination of Clark, Sugita, and Ding’514 does not explicitly disclose the controller is configured to adjust the flow rate during the pulse to achieve a prescribed pulse shape. However, Ding’888 in an analogous art discloses the controller is configured to adjust the flow rate during the pulse to achieve a prescribed pulse shape (Ding’888, Fig. 5A, Fig. 5B, their corresponding paragraphs and claim 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’888 into the above combination of Clark, Sugita and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to provide improved repeatability and accuracy of the gas pulse delivery by adjusting the flow rate 

As per claim 13, Clark substantially discloses a method of pulse gas delivery (Clark, see [0020], [0029]) comprising: (i) opening an upstream valve while closing a downstream control valve to charge a chamber with a gas to an initial pressure (Clark, see [0008]), (ii) closing the upstream valve when the initial pressure is reached (Clark, see [0008]), (iii) once the initial pressure is reached and after the upstream valve is closed, opening the downstream adjustable control valve to start a pulse of the gas flowing out of the chamber (Clark, see [0008]-[0009]); (iv) measuring flow during the pulse of the gas based on pressure and temperature of the gas in the chamber (Clark, see abstract, [0008]-[0009], [0034], and [0046]-[0048]), (v) controlling the downstream adjustable control valve during the pulse of gas flowing out of the chamber to regulate the measured flow during the pulse of the gas and to deliver a prescribed dose over a period of the pulse (Clark, see abstract, [0008]-[0009], [0034], [0039] and [0046]-[0048]). Clark does not explicitly disclose measuring flow rate from a rate of pressure decay calculation based on pressure and temperature of the gas, regulate the measured flow rate to a targeted flow rate set point, a prescribed period of the pulse. However, Sugita in an analogous art discloses measuring flow rate from a pressure calculation based on pressure and temperature of the gas, regulate the measured flow rate to a targeted flow rate set point (Sugita, see [0033]-[0034] and [0038]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sugita 
The combination of Clark and Sugita does not explicitly disclose measuring flow rate from a rate of pressure decay calculation. However, Ding’514 in an analogous art discloses measuring flow rate from a rate of pressure decay calculation (Ding’514, see [0024]-[0025]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’514 into the above combination of Clark and Sugita. The modification would be obvious because one of the ordinary skill in the art would want to verify the accuracy of the system by measuring flow rate from a rate of pressure decay calculation (Ding’514, [0010] and [0024]).
The combination of Clark, Sugita and Ding’514 does not explicitly disclose a prescribed period of the pulse.
However, Ding’888 in an analogous art discloses a prescribed period of the pulse (Ding’888, see [0025]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’888 into the above combination of Clark, Sugita and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to provide good 

As per claim 14, the rejection of claim 13 is incorporated, Clark further discloses detecting, during the pulse, pressure and temperature of the gas within the chamber and controlling the downstream control valve based on the detected pressure and temperature (Clark, see abstract, [0008]-[0009], [0039] and [0048]).

As per claim 15, the rejection of claim 13 is incorporated, Clark further discloses controlling the downstream control valve to be closed when the prescribed dose of gas is reached (Clark, see abstract, [0048] and claim 2).

As per claim 16, the rejection of claim 13 is incorporated, Clark further discloses controlling the downstream control valve to be closed (Clark, see [0009]). Ding’888 further discloses stopping the flow when a desired pulse on time is reached (Ding’888, see Fig. 4, Fig. 5A-5B and their corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’888 into the above combination of Clark, Sugita and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to provide good control of the sequencing, timing and duration of the pulses (Ding’888, see [0011]).



As per claim 19, the rejection of claim 13 is incorporated, Clark further discloses during the pulse, computing a dose of gas delivered out of the chamber and controlling the downstream control valve to deliver a prescribed dose of gas during a pulse time (Clark, see abstract, [0008]-[0009], [0039] and [0048]). 
Ding’888 further discloses a prescribed period of the pulse (Ding’888, see [0025]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’888 into the above combination of Clark, Sugita and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to provide good control of the sequencing, timing and duration of the pulses (Ding’888, see [0011]).

As per claim 20, the rejection of claim 13 is incorporated, Ding’888 further discloses adjust the flow rate during the pulse to achieve a prescribed pulse shape (Ding’888, Fig. 5A, Fig. 5B, their corresponding paragraphs and claim 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’888 into the above combination of Clark, Sugita and Ding’514. The modification 

As per claim 21, the rejection of claim 13 is incorporated, Ding’888 further discloses adjusting the downstream control valve during the pulse to achieve a substantially constant flow rate during the pulse (Ding’888, see Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’888 into the above combination of Clark, Sugita and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to provide improved repeatability and accuracy of the gas pulse delivery (Ding’888, [0011]).

As per claim 26, the rejection of claim 22 is incorporated, Clark further discloses calculating a dose of the gas delivered out of the chamber and to control the downstream control valve to deliver a prescribed dose of gas during the gas pulse (Clark, see abstract, [0008]-[0009], [0034], [0039] and [0048]). The combination of Clark, Sugita, and Ding’514 does not explicitly disclose deliver gas during a prescribed period of the gas pulse. However, Ding’888 in an analogous art discloses deliver gas during a prescribed period of the gas pulse (Ding’888, see [0025]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’888 into the above combination of Clark, Sugita and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to provide 

As per claim 29, the rejection of claim 22 is incorporated, the combination of Clark, Sugita, and Ding’514 does not explicitly disclose adjusting flow rate during the pulse to achieve a prescribed pulse shape. However, Ding’888 in an analogous art discloses adjusting flow rate during the pulse to achieve a prescribed pulse shape (Ding’888, Fig. 5A, Fig. 5B, their corresponding paragraphs and claim 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’888 into the above combination of Clark, Sugita and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to provide improved repeatability and accuracy of the gas pulse delivery (Ding’888, [0011]).

Claims 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, in view of Sugita, in view of Ding’514, further in view of US 20120216888 to Nishikawa et al. (hereinafter “Nishikawa”).

As per claim 12, the rejection of claim 1 is incorporated, Clark further discloses the controller is configured to adjust the downstream control valve to achieve a flow during the pulse (Clark, see abstract, [0008]-[0009], [0034], [0039] and [0048]). The combination of Clark, Sugita, and Ding’514 does not explicitly disclose the controller is configured to achieve a substantially constant flow rate during the pulse. However, 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nishikawa into the combination of Clark, Sugita, and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to stably supply gas into the reaction chamber (Nishikawa, see [0062]).

As per claim 30, the rejection of claim 22 is incorporated, Clark further discloses adjusting the downstream control valve to achieve a flow during the pulse (Clark, see abstract, [0008]-[0009], [0039] and [0048]). The combination of Clark, Sugita, and Ding’514 does not explicitly achieve a substantially constant flow rate during the pulse. However, Nishikawa in an analogous art discloses achieve a substantially constant flow rate during the pulse (Nishikawa, see [0062]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nishikawa into the combination of Clark, Sugita, and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to stably supply gas into the reaction chamber (Nishikawa, see [0062]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117